Order filed April 23, 2020




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00843-CV
                                   ____________

                 EITAN LEVY AND NILI LEVY, Appellants

                                        V.

              GARY LEACH AND SHARON LEACH, Appellees


                    On Appeal from the 295th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-56345

                                     ORDER

      Appellants’ brief was originally due January 21, 2020. We granted three
extensions of time to file appellants’ brief until April 13, 2020. When we granted
the final extension, we noted that no further extensions would be granted absent
exceptional circumstances. No brief was filed.

      We order appellants to file a brief with the clerk of this court on or before
May 13, 2020. If appellants do not timely file the brief as ordered, the court will
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                  PER CURIAM

Panel Consists of Justices Bourliot, Hassan, and Poissant.